Title: From George Washington to Benjamin Lincoln, 21 April 1781
From: Washington, George
To: Lincoln, Benjamin


                        

                            Dear SirHead Quarters New Windsor 21st April 1781
                        
                        I have recd your favors of the 2d and 13th Inst. Major Clarkson has communicated the Matter for which I am
                            referred to him in your last. It seems a clue which may lead to an ample discovery of what has been some time suspected,
                            provided the Emissary is sincere. But Major Clarkson cannot tell me whether he proposed to make himself known to me or
                            whether he is to communicate his discoveries to Mr C—. If one or the other of these is not to be the consequence, we
                            shall be as much in the dark as before, and he may have been artful enough to have given the hints he has, to screen
                            himself from punishment should he be apprehended on his journey.
                        Under this uncertainty I have concluded not to send in the letter ’till I can hear again from you. You will
                            therefore be good enough to apply to Mr C— and know of him whether any and what mode of communication has been agreed
                            upon—If no plan has been settled, ask him whether he could fall upon any way of informing  that it would be necessary that I or some person authorised from me should see him at a
                            convenient place on his way to and from . I would prefer an
                            interview both going and coming to any other mode, for by cross examining and minutely observing the conduct and behaviour
                            of a person under such circumstances much may be determined as to his honesty or knavery. I shall be anxious to hear from
                            you on this subject. You will see the necessity of keeping the names of the principal Actors out of sight as I have done
                            in this letter. I am &c.

                    